         Case 1:20-cv-01906-ACA Document 1 Filed 12/01/20 Page 1 of 19                                   FILED
                                                                                                2020 Dec-01 AM 11:28
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                                EASTERN DIVISION

JOHN DOE by and through his next
                               )
friend, MARY DOE,              )
                               )
     Plaintiff,                )
                               )                         Civil Action No.: _________________
v.                             )
                               )
STEVE SMITH, JAMES BLANCHARD, )
BRYSON INGRAM, J.C., B.F., and )
PIEDMONT CITY SCHOOL DISTRICT )
                               )
     Defendants.               )

                                         COMPLAINT

       COMES NOW, Plaintiff John Doe, a minor, by and through his mother Mary Doe, and

files this complaint against Steve Smith, James Blanchard, Bryson Ingram, J.C., B.F., and the

Piedmont City School District, and, in support, states as follows:

                                         INTRODUCTION

       In 2006, at 35 years old, Steve Smith became the Athletic Director and Head Coach for

Piedmont High School. James Blanchard is Smith’s Defensive Coordinator. Their program has

won four 3A state championships and has had five undefeated seasons. To foster discipline, Smith

implemented the Senior Rule whereby all players on the football team have to obey every order

given them by a senior. At some point, the Piedmont football team started the practice of “keying”

(forcing a car or truck key into a player’s anus) as a means for Senior team members to discipline

other players. Despite knowledge of the practice, Smith and Blanchard did nothing to stop it.

       Bryson Ingram was an outstanding player and Senior on the football team. He had a long

history of disruptive, misogynistic and aggressive behavior. However, despite this extensive

history of discipline problems, Bryson was never expelled. Instead, he continued to start on the
          Case 1:20-cv-01906-ACA Document 1 Filed 12/01/20 Page 2 of 19




football team and was sent to in school suspension repeatedly. It is worth noting that Bryson’s

father, Michael Ingram, was the President of the Piedmont City School Board prior to his

resignation and is still the Pastor of the Piedmont First Baptist Church; where Coach Smith attends.

       On the afternoon December 2, 2019, the then 14-year-old John Doe (a 5’4” 8th grader,

weighing 120 lbs.) left Piedmont Middle School and went to practice in the high school football

team’s field house. He had missed practice the week earlier. Smith told the defense to stay in the

locker room while he, Blanchard, and all the other coaches went into the film room, several rooms

away from the locker room, and closed the door behind them.

       While John Doe was getting ready, J.C. (a 6’ Junior, weighing 265 lbs.) grabbed him

around the chest, and B.F. (a 5’10” Sophomore, weighing 155 lbs.) grabbed his ankles. John Doe

started to yell, but he realized that there would be no point as there were no coaches around to hear

him. While 25-30 of his teammates watched, including Smith’s son, Bryson Ingram (a 6” Senior,

weighing 270 lbs.) grabbed John Doe’s knees and separated them He then took a car key and

stabbed it through John Doe’s underwear and inserted the metal part of the key into John Doe’s

anus. Ingram turned the key two full turns and told him “Don’t miss practice again.”

       Making sure to follow the Senior Rule, not one player said anything about the three boys

raping their teammate with a car key or did anything to stop it. Smith and Blanchard were not

present while John Doe was ‘keyed’; they were too busy watching game film.

       John Doe was upset about the rape but, due to extreme shame and embarrassment, did not

tell his mother or any teachers about what happened. The following Tuesday in the field house,

the players were talking loudly about John Doe having been ‘keyed’ while Blanchard was in the

room and heard them. He did not do anything or say anything in response.
            Case 1:20-cv-01906-ACA Document 1 Filed 12/01/20 Page 3 of 19




       Several months later, around July 31, 2020, John Doe was a Freshman at Piedmont High

and playing for Smith and Blanchard on the football team. When he passed out due to heat

exhaustion, Smith called him “stupid,” ordered John Doe off the practice field, and told him not to

come back. Around August 21, 2020, the first few days of school, B.F. told John Doe in the hallway

“you quit on us, next time we’ll key you three times.”

       The following day, John Doe missed school. The day after, John Doe again skipped school

and attempted suicide. When the police responded, John Doe revealed to them that Bryson Ingram,

B.F., and J.C. raped him with a key and that B.F. had threatened to do it again.

       In September 2020, Bryson Ingram, J.C. and B.F. were charged with misdemeanor third-

degree assault as a result of raping John Doe with a key. Ingram pled delinquent to a youthful

offender offense but otherwise suffered no consequences. B.F. was transferred to an alternative

school. Despite the charges pending against him, J.C. finished out 2020 as a starter on the

Piedmont High football team under Smith and Blanchard.

       John Doe has not attended school since his attempted suicide and is now homeschooled.

                                             PARTIES

       1.       John Doe is under the age of nineteen (19) years and is a resident of Calhoun

County, Alabama. John Doe was a minor at the time the actions set out in the Complaint occurred.

       2.       Mary Doe is mother and next friend of minor Plaintiff, John Doe. Mary Doe is

above the age of nineteen (19) years and is a resident of Calhoun County, Alabama.

       3.       Steve Smith, upon present information and belief, is above the age of nineteen (19)

and a resident of Calhoun County, Alabama.

       4.       James Blanchard, upon present information and belief, is above the age of nineteen

(19) and a resident of Cherokee County, Alabama.
            Case 1:20-cv-01906-ACA Document 1 Filed 12/01/20 Page 4 of 19




       5.       Bryson Ingram, upon present information and belief, is above the age of nineteen

(19) and a resident of Calhoun County, Alabama.

       6.       J.C., upon present information and belief, is a minor and a resident of Calhoun

County, Alabama.

       7.       B.F., upon present information and belief, is a minor and a resident of Calhoun

County, Alabama.

       8.       Bryson Ingram, J.C., and B.F. hereinafter collectively referred to as “Student

Defendants.”

       9.       Piedmont City School District is an entity doing business as Piedmont City Schools

in Calhoun County, Alabama.

                                    JURISDICTION AND VENUE

       10.      This action is filed pursuant to 42 U.S.C. §§ 1983 and 20 U.S.C. §§ 1681 seeking

redress of injuries suffered by Plaintiff John Doe from deprivation under color of state law, of

rights secured by the FOURTEENTH AMENDMENT to the UNITED STATES CONSTITUTION. This action

also claims violations of Alabama State law. Jurisdiction is proper in this Court pursuant to 28

U.S.C. §§ 1331 and 1343(a)(3).

       11.      Pursuant to 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over the

Alabama state law claims since these claims are so related to the claims in the § 1983 civil rights

action that they form part of the same case and controversy.

       12.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 and other applicable

law because the cause of action arose in Calhoun County, Alabama, which is situated within the

district and divisional boundaries of the Northern District of Alabama.

       13.      All conditions precedent to the filing of the instant Complaint has been satisfied.
          Case 1:20-cv-01906-ACA Document 1 Filed 12/01/20 Page 5 of 19




                                                  FACTS

        14.        Paragraphs 1 through 13 are incorporated herein as if set out in full.

                                   The Piedmont Football Program

        15.        Piedmont Middle School and Piedmont High School are governed by the Piedmont

City School District through its principals; it receives federal funds for the education and welfare

of its students.

        16.        Steve Smith is the Head Football Coach and Athletic Director at Piedmont High

School. He is directly responsible for protecting, supervising, disciplining students and players at

Piedmont High School, including Plaintiff John Doe and the Student Defendants. At all times

relevant hereto, Smith acted under color of state authority.

        17.        James Blanchard is a physical education teacher and the Defensive Coordinator at

Piedmont High School. He is directly responsible for protecting, supervising, disciplining students

and players, including Plaintiff John Doe and the Student Defendants. At all times relevant hereto,

Blanchard acted under color of state authority.

        18.        Bryson Ingram’s father, Michael Ingram, was the President of the Piedmont City

School Board and Pastor of the Piedmont First Baptist Church; the church Smith attends.

        19.        Bryson Ingram had a long history of aggressive, unruly, and violent behavior while

attending the Piedmont City Schools. Smith and his father knew of this extensive history of bad

behavior, but, despite the danger presented to the other students, Ingram was never expelled.

Instead he was sent to in school suspension (ISS) repeatedly and continued to start for the team.

        20.        Plaintiff John Doe personally observed how much Defendant Bryson spent in ISS

due to behavioral problems, because he was regularly sent to serve ISS at the middle school where

John Doe saw him in the hallway.
         Case 1:20-cv-01906-ACA Document 1 Filed 12/01/20 Page 6 of 19




       21.     The practice of ‘keying’ players (forcing a car or truck key into a player’s anus) as

a means for team members to discipline other their teammates has been around for some time in

the Piedmont High School football program.

       22.     No one knows exactly when it started or how many players have been ‘keyed,’ but

it has been around long enough (years) and often enough (at least once per year) for the coaches,

including Smith and Blanchard, to know of it and, if they had desired, put a stop to it.

       23.     Despite their knowledge of the practice, Smith and Blanchard did nothing.

       24.     At some point, Smith, as the head Football Coach and Athletic Director, had

implemented, acquiesced, fostered, and/or encouraged a rule whereby all players on the football

team had to obey every order given them by any senior (the “Senior Rule.”) Blanchard knew of

the Senior Rule and actively encouraged players to abide by it.

       25.     Through the Senior Rule, Smith, and by extension Blanchard, placed an enormous

amount of power over those younger players in all Seniors; including Bryson Ingram, a boy with

a long history of disruptive, misogynistic, and aggressive behavior who had experienced few

consequences as a result of his actions.

       26.     Smith and Blanchard’s actions (in implementing and encouraging the Senior Rule),

and more particularly their inactions (in failing to stop the ‘keying’ practice), had direct and

devastating consequences for Plaintiff John Doe

                        John Doe Joins the Piedmont Football Program

       27.     Plaintiff John Doe was a student in his 8th grade year at Piedmont Middle School

in Calhoun County, Alabama in December of 2019.

       28.     At the time of this incident Plaintiff John Doe was 14 years old, was 5 feet 4 inches,

and weighed approximately 120 pounds.
         Case 1:20-cv-01906-ACA Document 1 Filed 12/01/20 Page 7 of 19




       29.     At the time of the incident of this matter, Bryson Ingram, was 18 years old, a Senior

at Piedmont High School, and a starter on the football team. He was 6’ tall and weighed

approximately 270 lbs.

       30.     At the time of the incident of this matter, Defendant J.C. was approximately 16

years old and a Junior at Piedmont High School. He was also a starter on the football team standing

6’ tall and weighed approximately 265 lbs.

       31.     At the time of the incident of this matter, Defendant B.F. was as approximately 15

years old and a Sophomore at Piedmont High School. A sub-par player of average height, he was

5’10” tall and weighed approximately 155 lbs.

       32.     In or around, November 2019, John Doe was on the football team with his school.

Once the middle school season was over, his team would dress out and sit on the sidelines of the

Piedmont High School team games.

       33.     Prior to the incident made the basis of this matter, Ingram and the other Student

Defendants called John Doe derogatory names such as “butt rim.”

       34.     On or about August 2019, while they were by the football field Bryson Ingram, was

talking to small group of kids, including Plaintiff John Doe, and threatened them that they were

going to “key one of y’all” if anyone broke any rules.

                      Ingram, B.F. and J.C. Rape John Doe with a Key
                       While Smith and Blanchard Watch Game Film

       35.     On the afternoon December 2, 2019, John Doe left Piedmont Middle School and

went to the High School on a bus. He had missed practice the previous week.

       36.     Upon arrival at the school, around 3:00 pm, John Doe went to the field house.

Smith told the offense team to get ready and told the defense to stay in the locker room.

       37.     Smith, Blanchard, and all the other coaches left the players and went into the film
            Case 1:20-cv-01906-ACA Document 1 Filed 12/01/20 Page 8 of 19




room, several rooms away from the locker room, turned up a game film video loudly, and closed

the door behind them. This left the students without any supervision and John Doe unprotected.

          38.   While John Doe was getting ready, B.F. and J.C. grabbed him while he was putting

on his gear; his jogging pants were around his ankles.

          39.   J.C. grabbed John Doe around the chest and B.F. grabbed his ankles.

          40.   John Doe tried to fight the Student Defendants, but there were three of them, and

they were all older and much larger. He started to yell, but he realized that there would be no point

as there were no coaches around to hear him.

          41.   While 25-30 of his teammates watched, including Coach Smith’s then 16 year old

son, Bryson Ingram grabbed John Doe’s knees and separated them. He then took a car key and

stabbed it through John Doe’s underwear and inserted the metal part of the key into John Doe’s

anus.     Ingram then turned the key two full turns before telling John Doe “Don’t miss practice

again.”

          42.   John Doe would have been able to stop Ingram from raping him with the key if J.C.

and B.F. had not been holding him.

          43.   Not one player said anything to the Student Defendants about raping their teammate

with a key. Not one player did anything to stop it. They were following the Senior Rule.

          44.   No teachers or adults present while this horrible incident happened to John Doe;

they were too busy watching game film.

                                          The Aftermath

          45.   The following Tuesday at school, all the players were talking about it while

Blanchard, the weight training coach, was in the room and heard them. He did nothing in response

and said nothing to John Doe or anyone in response.
         Case 1:20-cv-01906-ACA Document 1 Filed 12/01/20 Page 9 of 19




       46.     John Doe was upset about the rape but, due to extreme shame and embarrassment,

did not tell his mother or any teachers about what happened.

       47.     In or around July 31, 2020, John Doe passed out during practice. In response, Smith

called him “stupid” and ordered him off the practice field and told him not to come back.

       48.     On August 19, 2020, the first day of school, John Doe went to the gym to work out

for basketball; Smith again ordered him out. Two days later, B.F. told John Doe in the hallway of

the school during school hours, “you quit on us, next time we’ll key you three times.”

       49.     The following day, John Doe missed school. The day after, John Doe again skipped

school and attempted suicide.

       50.     Following the attempted suicide, John Doe revealed to the police that Bryson

Ingram, B.F., and J.C. raped him with a key and that B.F. had threatened to do it again.

       51.     J.C. was charged with a misdemeanor. He finished out his 2020 season as a starter

on the Piedmont High School football team under Smith and Blanchard.              He suffered no

consequences as a result of his participation in John Doe’s rape.

       52.     B.F. was charged with a misdemeanor and transferred to an alternative school.

       53.     Defendant Ingram was charged with a misdemeanor. He pled delinquent to a

youthful offender offense but otherwise suffered no consequences for raping John Doe with a key.

       54.     John Doe has not attended school since his attempted suicide and is now

homeschooled.

       55.     The Student Defendants’ harassing, intimidating and aggressive behavior was well

known or should have been well known to Smith and Blanchard. They did nothing.

       56.     Blanchard overheard what happened to John Doe and yet did nothing, even though

he was required by the Piedmont Personnel Manual to report all incidents of harassment, including
            Case 1:20-cv-01906-ACA Document 1 Filed 12/01/20 Page 10 of 19




sexual in nature, to the school principal.

        57.     Smith’s failure to supervise his players in any real respect, leaving them

unsupervised in the locker room, violated the Piedmont School Board’s own policies and

procedures regarding supervision of students and protecting students from harassment,

intimidation and sexual assault.

        58.     Specifically, Smith and Blanchard did not comply with Policy 5.1.1 (e) of the

Piedmont City School Board Personnel Policy Manual that requires employees to “provide

effective supervision, discipline, organization, and instruction of students.”

        59.     Smith and Blanchard knew of and actively encouraged use of the Senior Rule

whereby Senior players could discipline and direct their teammates without fear of reprisal.

        60.     More specifically, Smith and Blanchard knew of the practice whereby football

players would discipline their teammates by ‘keying’ them, but did nothing to stop it; thereby

ratifying the practice.

        61.     Plaintiff John Doe’s physical injuries and current poor mental condition has been

directly caused and/or exacerbated by a systematic failure of Smith and Blanchard to supervise,

discipline, suspend and expel students who pose a real and immediate danger to their fellow

students.

        62.     Plaintiff John Doe’s physical injuries and current mental condition has been directly

caused and/or exacerbated by the assault inflicted upon him by the Student Defendants.

        63.     Since the assault and negligence taken collectively by Defendants, Plaintiff John

Doe has suffered emotionally due to traumatic events no person should ever have to endure.
         Case 1:20-cv-01906-ACA Document 1 Filed 12/01/20 Page 11 of 19




                                        CAUSES OF ACTION

                               Count 1 –20 U.S.C. § 1681, et. seq.
                                   [Violation of TITLE IX]

       64.     Paragraphs 1 through 63 are incorporated herein as if set out in full.

       65.     TITLE IX provides that “[n]o person in the United States shall, on the basis of sex,

be excluded from participation in, be denied the benefits of, or be subjected to discrimination under

any education program or activity receiving Federal financial assistance.” 20 U.S.C § 1681(a).

       66.     TITLE IX liability arises when a school district official is an appropriate person with

the authority to take corrective measures in response to sufficient, actual notice of student on-

student sexual harassment responds thereto with deliberate indifference and unreasonably in light

of the known circumstances.

       67.     As alleged supra, the Piedmont City School District was on actual notice of the

Student Defendants’ habit and practice of continuously and repeatedly harassing and sexually

assaulting students through the knowledge of Defendants Smith and Blanchard and a member of

the Piedmont School Board, Michael Ingram.

       68.     Student Defendants’ sexual harassment of their fellow students was obvious,

flagrant, rampant and of a continuous duration.

       69.     Smith, Blanchard, and Defendant Piedmont City School District had the authority

to initiate corrective action in response to Student Defendants’ sexual harassment, intimidation

and assault of their fellow students or place other restrictions on Student Defendants.

       70.     Soon after it occurred, Defendant Blanchard had actual knowledge that John Doe

was raped with a key, yet did nothing even though he was obligated under school policy to report

that misconduct to the school principal.

       71.     Defendant Piedmont City School District, through the knowledge and inaction of
         Case 1:20-cv-01906-ACA Document 1 Filed 12/01/20 Page 12 of 19




Smith and Blanchard, together with Michael Ingram, acted with deliberate indifference to their

sufficient, actual notice of the Student Defendants’ sexual harassment, intimidation and assault of

fellow students.

        72.     Plaintiff John Doe has been homeschooled as a result of this incident, since J.C.,

one of his assailants, has been allowed to return to the school and even play football. Plaintiff

John Doe can no longer play any school sports that he played before this incident.

           73.    As a direct and proximate result of Piedmont City School District’s deliberate
indifference, Plaintiff was sexually assaulted which caused personal injury and severe emotional
distress, attempted to commit suicide, and has been denied educational opportunities and access.

                                   Count II – 42 U.S.C. § 1983
                     [Violation of Amendments to the U.S. CONSTITUTION]
                                    (Defendant Steve Smith)

        74.     Paragraphs 1 through 63 are incorporated herein as if set out in full.

        75.     Defendant Smith, individually and with final decision-making authority on behalf

of the Piedmont City School District, violated Plaintiff’s rights under 42 U.S.C. §1983 and his

FOURTEENTH AMENDMENT EQUAL PROTECTION rights by failing to protect his from harassment,

intimidation and sexual assault as Plaintiff was left alone and unprotected when he had actual

notice of prior harassment via the Senior Rule and the ‘keying’ practice.

        76.     Defendant Smith acting or purporting to act under color of state law, intentionally

and purposefully discriminated against Plaintiff depriving his of the rights guaranteed his by the

EQUAL PROTECTION rights found in the FOURTEENTH AMENDMENT to the U.S. CONSTITUTION, and

his rights under 42 U.S.C. § 1983.

        77.     Defendant Smith’s actions violated Plaintiff’s clearly-established legal rights and

were performed with malice and/or done with reckless disregard to the Plaintiff’s federally-

protected civil rights.
         Case 1:20-cv-01906-ACA Document 1 Filed 12/01/20 Page 13 of 19




       78.     As a proximate consequence thereof, Plaintiff has been damaged as he has been

caused to suffer physical injury, severe emotional distress, embarrassment, humiliation, anxiety,

and concern

       79.     Plaintiff is entitled to an award of compensatory and punitive damages against

Defendant Smith in his individual capacities; that Defendant Smith actions were willful, wanton,

and/or reckless or otherwise improper and egregious to a degree that it would require or otherwise

substantiate the allowance of actual compensatory and punitive damages in an amount to be

determined by the jury against Defendants.

                                 Count III – 42 U.S.C. § 1983
                    [Violation of Amendments to the U.S. CONSTITUTION]
                                (Defendant James Blanchard)

       80.     Paragraphs 1 through 63 are incorporated herein as if set out in full.

       81.     Defendant Blanchard, individually and with final decision-making authority on

behalf of the Piedmont City School District, violated Plaintiff’s rights under 42 U.S.C. §1983 and

his Fourteenth Amendment Equal Protection rights by failing to protect him from harassment,

intimidation and sexual assault as Plaintiff was left alone and unprotected when he had actual

notice of prior harassment via the Senior Rule and the ‘keying’ practice.

       82.     Defendant Smith acting or purporting to act under color of state law, intentionally

and purposefully discriminated against Plaintiff and acted with deliberate indifference when he

heard students talking about the rape of the Plaintiff, and did nothing about it or to prevent future

bullying, harassment, or sexual assault, depriving him of the rights guaranteed his by the EQUAL

PROTECTION clause found in the FOURTEENTH AMENDMENT to the U.S. CONSTITUTION, and his

rights under 42 U.S.C. § 1983.

       83.     Defendant Blanchard’s actions violated Plaintiff’s clearly-established legal rights
         Case 1:20-cv-01906-ACA Document 1 Filed 12/01/20 Page 14 of 19




and were performed with malice and/or done with reckless disregard to the Plaintiff’s federally-

protected civil rights.

        84.     As a proximate consequence thereof, Plaintiff has been damaged as he has been

caused to suffer physical injury, severe emotional distress, embarrassment, humiliation, anxiety,

and concern

        85.     Plaintiff is entitled to an award of compensatory and punitive damages against

Defendant Blanchard in his individual capacity; Defendant Blanchard’s actions were willful,

wanton, deliberately indifferent, and/or reckless or otherwise improper and egregious to a degree

that it would require or otherwise substantiate the allowance of actual compensatory and punitive

damages in an amount to be determined by the jury against Defendants.


                                     Count IV – Negligence
                               (Defendants Smith and Blanchard)

        86.     Paragraphs 1 through 63 are incorporated herein as if set out in full.

        87.     Standing in loco parentis, Defendants Smith and Blanchard owed a duty to all

students at Piedmont High School, including Plaintiff Doe., to act in a reasonably prudent manner

when executing their duties as an employee of Piedmont High School to supervise, discipline,

suspend and expel students who pose a real and immediate danger to their fellow students and to

protect its students from harassment, intimidation and sexual assault.

        88.     Defendants Smith and Blanchard negligently breached their duties to Doe by

failing to supervise, discipline, suspend and/or expel Student Defendants despite their knowledge

of their habit and practice of continuously and repeatedly harassing and threatening to sexually

assault Plaintiff.

        89.     Defendants negligently breached their duties to Doe by refusing to comply with
         Case 1:20-cv-01906-ACA Document 1 Filed 12/01/20 Page 15 of 19




federal law and keeping in place a proper policy regarding sexual harassment by students at school

and failing to properly implement the policy when specifically notified that sexual harassment was

taking place.

       90.      Defendant Blanchard negligently breached his duty to Defendant Doe by failing to

comply with the School’s clear rule that, if he becomes aware of sexual harassment, he should

report that conduct to the school principal when he became aware of the sexual assault of Doe and

did not report that to the school principal.

       91.      As a direct and proximate result of the negligence of the Defendants Smith and

Blanchard, Plaintiff Doe was sexually harassed and assaulted which caused his personal injury and

severe emotional distress.

                               Count V –Recklessness/Wantonness
                               (Defendants Smith and Blanchard)

       92.      Paragraphs 1 through 63 are incorporated herein as if set out in full.

       93.      Standing in loco parentis, Defendants Smith and Blanchard owed a duty to all

students at Piedmont High School, including Plaintiff Doe, to act in a reasonably prudent manner

when executing his duties as employees of Piedmont High School to supervise, discipline, suspend

and expel students who pose a real and immediate danger to their fellow students and to protect its

students from harassment, intimidation and sexual assault.

       94.      Defendants Smith and Blanchard recklessly and/or wantonly breached their duty to

Doe by failing to properly supervise, discipline, suspend and/or expel Student Defendants despite

their knowledge of Student Defendant’s continuous habit and practice of continuously and

repeatedly harassing Plaintiff Doe and others.

       95.      Defendant Blanchard recklessly and/or wantonly breached his duty to Defendant

Doe by failing to comply with the School’s clear rule that, if he becomes aware of sexual
         Case 1:20-cv-01906-ACA Document 1 Filed 12/01/20 Page 16 of 19




harassment, he should report that conduct to the school principal when he became aware of the

sexual assault of Doe and did not report that to the school principal.

       96.     As a direct and proximate result of the recklessness and/or wantonness of

Defendant Smith, Plaintiff John Doe was sexually harassed and assaulted which caused his

personal injury and severe emotional distress.

                                      Count VI – Negligence
                                      (Student Defendants)

       97.     Paragraphs 1 through 63 are incorporated herein as if set out in full

       98.     Student Defendants owed a duty to Plaintiff Doe to act in a with regard to actions

which would cause harm.

       99.     Student Defendants negligently breached this duty to Doe by sexually assaulting

Plaintiff thereby causing him harm.

       100.    Defendants may have taken these actions under the mistaken belief that they were

welcome by Plaintiff, were expected of them as upper classmen, or were in keeping with Defendant

Smith’s desire for the direction of his football team.

       101.    As a direct and proximate result of the negligence of the Defendant Smith, Plaintiff

Doe was sexually harassed and assaulted which caused his personal injury and severe emotional

distress. However, this damage may have been an unintentional consequence of Student

Defendants’ negligent conduct.

                             Count VII – Recklessness/Wantonness
                                    (Student Defendants)

       102.    Paragraphs 1 through 63 are incorporated herein as if set out in full.

       103.    Student Defendants owed a duty to Plaintiff Doe to act in a with regard to actions

which would cause harm.
         Case 1:20-cv-01906-ACA Document 1 Filed 12/01/20 Page 17 of 19




       104.    Student Defendants recklessly and/or wantonly breached this duty to Doe by

sexually assaulting Plaintiff thereby causing him harm.

       105.    Defendants may have taken these actions under the reckless belief that they were

welcome by Plaintiff, were expected of them as upper classmen, or were in keeping with Defendant

Smith’s desire for the direction of his football team.

       106.    As a direct and proximate result of the recklessness and/or wantonness of the

Defendant Smith, Plaintiff Doe was sexually harassed and assaulted which caused his personal

injury and severe emotional distress. However, this damage may have been an unintentional

consequence of Student Defendants’ reckless conduct

                                 Count VIII – Tort of Outrage
                 [a.k.a. Intentional/Reckless Infliction of Emotional Distress]
                                     (Student Defendants)

       107.    Paragraphs 1 through 63 are incorporated herein as if set out in full.

       108.    As alleged supra, Student Defendants’ conduct was intentional and/or reckless,

extreme and outrageous and utterly intolerable in a civilized society.

       109.    As a direct result of Student Defendants’ conduct, Plaintiff John Doe was sexually

and assaulted which caused him personal injury and severe emotional distress.

                                        Count IX – Assault
                                       (Student Defendants)

       110.    Paragraphs 1 through 63 are incorporated herein as if set out in full.

       111.    Student Defendants assaulted Plaintiff by causing offensive and unwanted contact

to Plaintiff’s person and thereby committed a “trespass to person” as the phrase is used in ALA.

CODE § 6-2-34(1).

       112.    As a direct result of Student Defendants’ conduct, Plaintiff John Doe was sexually

and assaulted which caused him personal injury and severe emotional distress.
 Case 1:20-cv-01906-ACA Document 1 Filed 12/01/20 Page 18 of 19




                               PRAYER FOR RELIEF

WHEREFORE, Plaintiff John Doe requests this Court enter an Order which will:

       a.      Declare the conduct engaged in by the Defendants to be in violation
               of Plaintiff John Doe’s rights and Alabama law;

       b.      Enter appropriate declaratory and injunctive relief;

       c.      Award Plaintiff John Doe compensatory damages against the
               Defendants, in an amount that will fully compensate him for the
               physical injuries, mental distress, anguish, pain, humiliation,
               embarrassment, suffering and concern that he has suffered as a
               direct and/or proximate result of the statutory and common law
               violations as set out herein;

       d.      Enter a judgment against all Defendants, for such punitive damages
               as will properly punish them for the constitutional, statutory and
               common law violations perpetrated upon Plaintiff as alleged herein,
               in an amount that will serve as a deterrent to Defendants and others
               from engaging in similar conduct in the future;

       e.      Award Plaintiff John Doe prejudgment and post-judgment interest
               at the highest rates allowed by law;

       f.      Award Plaintiff John Doe costs, expert witness fees, and reasonable
               attorney’s fees;

       g.      Assume continuing and indefinite jurisdiction to insure compliance
               with the terms of the Orders requested herein;

       h.      Award Plaintiff John Doe such other and further relief, including
               equitable, that this Court deems just and proper.

                                  JURY DEMAND

Plaintiff demands trial by struck jury.

                                          s/ Eric J. Artrip
                                          Eric J. Artrip
        Case 1:20-cv-01906-ACA Document 1 Filed 12/01/20 Page 19 of 19




       Submitted this the 1st day of December, 2020.


                                           s/ Eric J. Artrip
                                           Teri Ryder Mastando (ASB-3137-T64J)
                                           Eric J. Artrip (ASB-4507E53T)
                                           MASTANDO & ARTRIP, LLC
                                           301 Washington Street, NW Suite 302
                                           Huntsville, Alabama 35801
                                           Telephone:       (256) 532-2222
                                           Facsimile:       (256) 513-7489

DEFENDANTS TO BE SERVED VIA CERTIFIED MAIL AT:

Bryson Ingram
206 Meadowbrook Drive
Piedmont, Alabama 36272

James Blanchard
511 Mary St.
Centre, Al 35960

J.C.
REDACTED
REDACTED
B.F.
REDACTED
REDACTED
Steve Smith
247 Woodridge Dr
Piedmont, AL 36272

Piedmont City School District
502 Hood Street West
Piedmont, AL 36272
